Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: Examiner suggests amending the claim to “a quarter wave plate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the ultrafast laser light incident to the implant body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification and correction is required.
Claim 3 recites the limitation "the pulse number of effective shots of the ultrafast laser light" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification and correction is required.
Allowable Subject Matter
Claims 1-5 are allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2012/0095555 to Hsieh et al., U.S. Patent Pub. No. 2012/0046732 to Sillekens et al., and U.S. Patent Pub. No. 2005/0218315 to Li et al. disclose manufacturing method of a bone implant including providing an implant manufactured to have a plurality of microstructures and a titanium dioxide film disposed on the implant body [0026]. The implant body is made of metal comprising titanium, each microstructure has a height and a weight, the microstructures are formed on a surface of the implant body, the weight of the microstructure is less than 2 micrometers, and the height is less than 1 micrometer, and the plurality of microstructures are formed by ultrafast laser light. The prior art fails to teach or disclose, however, the method of manufacture including providing a processing apparatus, wherein the processing apparatus comprises an ultrafast laser source, a first wave plate and a second wave plate, and emitting ultrafast laser light by the ultrafast laser source to the implant body through the first wave plate and the second wave plate to form a 10plurality of microstructures and a titanium dioxide film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775